



Exhibit 10.16




AMENDED AND RESTATED
SENIOR MANAGEMENT AGREEMENT
THIS AMENDED AND RESTATED SENIOR MANAGEMENT AGREEMENT (“Agreement”) made and
entered into as of November 23, 2014, by and among EHHI Holdings, Inc., a
Delaware corporation (the “Company”), April Anthony (“Executive”), HealthSouth
Corporation, a Delaware corporation (“HLS”), and, solely for purposes of
Sections 6(b) and 6(j) hereof, Thoma Cressey Fund VIII, L.P. (“TCF” and,
together with Executive, the Company and HLS, the “Parties”), amends and
restates the Amended and Restated Senior Management Agreement, dated as of
August 3, 2007, by and among the Company, Executive, HCHB Consulting, Inc., AGM
Children’s Homecare, Inc. and certain individuals identified as Holders therein
(the “Existing Employment Agreement”).
RECITALS:
WHEREAS, Executive is presently employed by the Company pursuant to the Existing
Employment Agreement;
WHEREAS, as of the date hereof, the Company is entering into a Stock Purchase
Agreement (the “Stock Purchase Agreement”) by and among HLS, the additional
Sellers party thereto and the Sellers’ Representative named therein pursuant to
which, as of the Closing Date as defined therein (such date for purposes of this
Agreement, the “Effective Date”), a subsidiary of HLS will acquire certain
common stock of the Company;
WHEREAS, in connection with the transactions contemplated by the Stock Purchase
Agreement, HLS will form HealthSouth Home Health Holdings, Inc., a Delaware
corporation (“HHHH”);
WHEREAS, pursuant to Section 12(i) of the Existing Employment Agreement, TCF is
to be a party to any amendment or waiver under the Existing Employment Agreement
(subject to limitations not relevant here), is joining this Agreement solely for
purposes of giving its consent to the contemplated supersession of the Existing
Employment Agreement in accordance with Section 6(j) hereof, and following such
supersession on the Effective Date, will have no further obligations hereunder;
WHEREAS, Executive desires to continue her employment with the Company, and the
Company desires to continue to employ the Executive, pursuant to the terms of
this Agreement; and
WHEREAS, the Parties intend that this Agreement shall become effective as of the
Effective Date, that as of the Effective Date the Existing Employment Agreement
shall cease to be of any force or effect, and that if the Stock Purchase
Agreement is terminated before the Effective Date, this Agreement shall be
without any force or effect and void ab initio.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:





--------------------------------------------------------------------------------





PROVISIONS RELATING TO EMPLOYMENT
1.Employment The Company agrees to employ Executive and she accepts such
employment for the period beginning as of the Effective Date and ending upon of
her termination of employment pursuant to Section 1(e) hereof (the “Employment
Period”).


(a)Duties. During the Employment Period, Executive shall serve as the Chief
Executive Officer (“CEO”) of the Company and shall have such duties and
responsibilities as are typically commensurate with such position. Executive
shall have such other powers and perform such other duties as may from time to
time reasonably be prescribed by the Chief Executive Officer of HLS (the
“HLSCEO”) which are consistent with the position of CEO of the Company,
including serving without additional compensation as an officer or director of
the Company’s Subsidiaries. Executive’s authority shall be subject to the power
of the HLSCEO to expand such duties, responsibilities and authority and to
override actions of Executive.


(b)Reporting and Devotion to Duties. Executive shall report to the HLSCEO, and
she shall devote substantially all of her working time and efforts to the
business and affairs of the Company and the Subsidiaries; provided, however,
that such service does not materially interfere with the provision of
Executive’s duties and responsibilities to Homecare Homebase, LLC (“Homecare
Homebase”). The Company explicitly acknowledges that Executive (i) may continue
to serve as the Chief Executive Officer of Homecare Homebase in a manner
consistent with Executive’s past practices, or (ii) may serve as Executive
Chairperson of Homecare Homebase in a capacity that does not, in the aggregate,
exceed the time commitment in effect for Executive in her role as the Chief
Executive Officer of Homecare Homebase immediately prior to the Effective Date;
provided, however, in the case of clauses (i) and (ii), that such service does
not materially interfere with the provision of Executive’s duties and
responsibilities to the Company and its Subsidiaries. Notwithstanding the
foregoing, the Company further acknowledges that Executive may serve as a
director of Great Lakes Caring LLC, on the board of directors of the Encompass
Cares Foundation, and on the board of trustees of Abilene Christian University.
For the avoidance of doubt, the Parties agree that (y) the provision of
Executive’s duties and responsibilities to the Company and its Subsidiaries
immediately prior to the Effective Date is deemed not to materially interfere
with the provision of Executive’s duties and responsibilities to Homecare
Homebase and (z) the provision of Executive’s duties and responsibilities to
Homecare Homebase immediately prior to the Effective Date is deemed not to
materially interfere with the provision of Executive’s duties and
responsibilities to the Company and its Subsidiaries.


(c)Compensation.


(i)Commencing upon the Effective Date and, thereafter, during the Employment
Period, Executive’s base salary shall be $347,000 per annum or such higher rate
as the Board of Directors of HLS or applicable committee thereof (the “Board”)
may designate from time to time, based upon the Company’s achievement of
budgetary and other objectives set by the Board (as in effect from time to time,
the “Base Salary”). Executive’s Base Salary shall be payable in regular
installments in accordance with the Company’s general payroll practices (but no
less frequently than monthly) and shall be subject to customary withholding for
income tax, social security or other such taxes. Executive’s Base Salary for any
partial year will be prorated based upon the number of days elapsed in such
year.


(ii)In addition to the Base Salary, Executive shall be eligible for an annual
bonus (an “Annual Bonus”) of up to 50% of her Base Salary based upon the
Company’s achievement of its annual budget targets to be set by the Board within
sixty (60) days of the start of the fiscal year for which such targets will
apply. The Annual Bonus shall be paid by no later than March 1 of the year





--------------------------------------------------------------------------------





following the year in which it was earned and shall be subject to customary
withholding for income tax, social security or other such taxes. Except as
provided in Section 1(e), Executive shall receive an Annual Bonus payable for a
calendar year only if she is employed by the Company or its Subsidiaries as of
the date of payment of the Annual Bonus.


(iii)As of the Effective Date, HLS shall cause HHHH to grant to Executive stock
appreciation rights in respect of HHHH common stock on the terms and subject to
the conditions set forth in Annex B to the Rollover Stock Agreement, dated as of
the date hereof, and, each year during the Employment Period through the year
ending December 31, 2019, Executive shall be entitled to participate in the HLS
Amended and Restated 2008 Equity Incentive Plan (or any successor thereto (the
“HLS EIP”)) and receive restricted stock in respect of the common stock of HLS
on the terms and subject to the conditions set forth in Annex B  to the Rollover
Stock Agreement (collectively, the “Equity Grants”).  For the avoidance of
doubt, nothing in this Section 1(c)(iii) shall prevent HLS from granting (or
causing HHHH to grant) Executive such additional equity awards as it may
determine from time to time during the Employment Period.


(d)Benefits. In addition to the Base Salary, the Annual Bonus and the Equity
Grants payable to Executive pursuant to this Agreement, she shall be entitled to
the following benefits during the Employment Period:


(i)paid time off per Company policy;


(ii)reimbursement for reasonable business expenses incurred by Executive on the
Company’s behalf and within the Company’s stated policies and procedures for
expense reimbursement, subject to providing appropriate documentation thereof to
the Company (including reimbursement for the cost of professional representation
and consultation in connection with the negotiation of this Agreement). Such
reimbursements will be made within 90 days from the date the expenses are
incurred;


(iii)participation in all health, disability, welfare and benefit plans
available to the Company’s senior executives, all subject to plan terms and
generally applicable Company policies;


(iv)participation in all retirement plans available to the Company’s senior
executives; and


(v)any other benefits and perquisites made available to any member of the
Company’s senior management team.


(e)Termination.


(i)The Employment Period shall continue for three years commencing on the
Effective Date (the “Initial Term”) and shall be automatically renewed for
successive one year terms unless the Company or Executive receives written
notice from the other at least ninety (90) days prior to the termination of
either the Initial Term or a successive term then in effect, unless earlier
terminated as provided herein. Executive or the Company may terminate
Executive’s employment prior to the end of the term set forth in the preceding
sentence, as set forth in this Section 1(e); provided, that written notice to
Executive shall be required thirty (30) days prior to termination by the Company
without Cause and written notice to the Board shall be required thirty (30) days
prior to termination by Executive without Good Reason. The Parties’ rights and
duties in the event of a termination of employment will be as set forth below.





--------------------------------------------------------------------------------





(ii)If the Company terminates Executive’s employment without Cause or Executive
terminates her employment for Good Reason, the Company will, in lieu of any
other payments or benefits hereunder:


(A)continue to pay Executive’s Base Salary at the rate in effect on the Date of
Termination until the date that is twelve months after the Date of Termination
in accordance with the Company’s payroll practices (but not less frequently than
monthly);


(B)pay to Executive any Annual Bonus for any fiscal year that has ended prior to
the Date of Termination, if such Annual Bonus has not yet been paid as of the
Date of Termination (payable on the later of the date that annual bonuses are
paid generally, in accordance with Section 1(c)(ii) hereof, and the next regular
payday following the effective date of the release of claims referenced below in
this Section 1(e));


(C)pay to the Executive an amount equal to the amount of the COBRA premium
required to continue health coverage for Executive and her dependents under the
Company’s group health plan to the extent permitted by the plan (provided that
such amount shall not exceed the Company’s cost of coverage prior to
termination) until the earliest of (i) the date that is twelve months after the
Date of Termination, (ii) the date of commencement of health coverage for the
benefit of Executive and her dependents under any other plan, and (iii) the date
of Executive’s eligibility for health coverage as a result of her employment
with another entity; and


(D)pay to Executive a ratable amount (based on Executive’s Base Salary) with
respect to accrued and unused paid time off as of the Date of Termination.
The right to receive the benefits set forth above is expressly conditioned on
Executive’s execution and delivery to the Company of a release of claims arising
out of Executive’s employment with the Company or termination thereof, in a form
reasonably acceptable to the Company, as of the Date of Termination.
Additionally, if the Executive materially breaches her obligations under
Sections 2 or 3 of this Agreement during the period in which the Executive is
entitled to such benefits, the Executive no longer shall be entitled to receive
such benefits and the Company will have no further obligation to provide such
benefits to the Executive. In any event, the Company will reimburse the
Executive for any unreimbursed business expenses pursuant to Section 1(d)(ii) of
this Agreement.
(iii)If (A) the Company terminates Executive’s employment for Cause or (B) the
Executive terminates her employment without Good Reason, the Company will, in
lieu of any other payments or benefits hereunder, pay the Executive’s Base
Salary through the Date of Termination, at the rate then in effect, plus
reimbursement of business expenses pursuant to Section 1(d)(ii) of this
Agreement, without any obligation to pay any other amounts hereunder.


(iv)If the Executive terminates or the Company terminates Executive’s employment
because of the Executive’s death or Disability for a period of ninety (90)
consecutive days or one hundred eighty (180) total days during any period of
three hundred sixty five (365) consecutive days, the Company will, in lieu of
any other payments or benefits hereunder, continue to pay the Executive’s Base
Salary through the Date of Termination at the rate then in effect, without any
obligation to pay any other amounts hereunder in cash or otherwise.


(v)Payments under Section 1(e)(ii) shall be made without regard to Sections 280G
or 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), except
that if Executive’s total





--------------------------------------------------------------------------------





after-tax payments would be increased by a reduction of payments or benefits
under Section 1(e)(ii), or by the adjustment to the vesting of any equity-based
or other awards that would otherwise be an "excess parachute payment" within the
meaning of Section 280G of the Code, such reduction and/or adjustment shall be
made to the extent necessary to maximize Executive’s total after-tax payments.
After-tax payments shall be determined after reduction for federal taxes,
including the excise tax under Section 4999 of the Code. The calculations
described in this Section 1(e)(v) shall be made by such certified public
accounting firm as the Company may designate prior to the applicable change in
ownership or effective control, or in the ownership of a substantial portion of
the assets, of the applicable corporation under Section 280G of the Code.


2.Confidential Information and Inventions and Patents.
(a)    Confidential Information. Executive acknowledges that the information,
observations and data obtained by her concerning the business and affairs of the
Company and its Affiliates and its and their predecessors during the course of
her performance of services for, or employment with, any of the foregoing
Persons (whether or not compensated for such services) are the property of the
Company and its Affiliates, including information concerning acquisition
opportunities in or reasonably related to the Company’s business or industry of
which Executive becomes aware during such period. Therefore, Executive agrees
that she will not (and shall cause each of her Affiliates not to) at any time
(whether during or after the Employment Period) disclose to any unauthorized
Person or, directly or indirectly, use for her own account, any of such
information, observations or data without the Board’s consent, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a direct or indirect result of Executive’s
acts or omissions to act. Executive agrees to deliver to the Company at the
termination of her employment with the Company, or at any other time the Company
may request in writing (whether during or after the Employment Period), all
memoranda, notes, plans, records, reports and other documents and copies
thereof, regardless of the format or media, of the Company and its Affiliates
(including, without limitation, all acquisition prospects, lists and contact
information) which she may then possess or have under her control, except any
information relating to her employment terms and benefits, her performance, or
the circumstances of her departure from the Company.
(b)    Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
trade secrets, reports and all similar or related information (whether or not
patentable) that relate to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development or existing or future products or
services and that are conceived, developed, made or reduced to practice by
Executive while employed by the Company and its Affiliates or any of its and
their predecessors (“Work Product”) belong to the Company or such Affiliate and
Executive hereby assigns, and agrees to assign, all of the Work Product to the
Company or such Affiliate; provided that the foregoing shall not apply to any
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) of the information technology systems and software licenses from
Homecare Homebase. Any copyrightable work prepared in whole or in part by
Executive in the course of her work for any of the foregoing entities shall be
deemed a “work made for hire” under the copyright laws, and the Company or such
Affiliate shall own all rights therein. To the extent that any such
copyrightable work is not a “work made for hire,” Executive hereby assigns and
agrees to assign to Company or such Affiliate all right, title and interest,
including without limitation, copyright in and to such copyrightable work.
Executive shall promptly disclose such Work Product and copyrightable work to
the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm the Company’s or
its Affiliate’s ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).





--------------------------------------------------------------------------------





3.Noncompetition and Nonsolicitation.


(a)Noncompetition. In further consideration of the compensation to be paid to
Executive hereunder, she acknowledges that during the course of her employment
with the Company and its Affiliates (including, without limitation, any
predecessors thereof) she has become familiar with, and during the course of her
employment with the Company and its Affiliates she will become familiar with,
the Company’s and its Affiliates’ trade secrets and with other Confidential
Information. Executive acknowledges that her services shall be of special,
unique and extraordinary value to the Company and its Affiliates and that the
Company’s ability to accomplish its purposes and to successfully pursue its
business plan and compete in the marketplace depends substantially on the skills
and expertise of the Executive. Therefore, and in further consideration of the
compensation being paid to the Executive hereunder, she agrees that, during the
Noncompete Period (as defined below), she shall not directly or indirectly
engage or become interested in, whether as an owner, general partner, member,
officer, employee, consultant, director, stockholder or otherwise (other than
passive ownership of less than five percent (5%) of any class of securities of
an entity, but without otherwise participating in the activities of such entity,
whose securities are listed on a national or regional securities exchange or
stock market and have been registered under Section 12(g) of the Securities
Exchange Act of 1934, as amended), any business of which the primary activity is
the provision of products or services within the Restricted Territory (as
defined below) that, as of the Date of Termination, are competitive with, are
offered or being developed by the Company or any of its Subsidiaries, joint
ventures or partnerships, including, without limitation, if applicable, any
business directly or indirectly engaged in the business of operating or managing
a home health practice or the acquisition of companies so engaged. The
“Noncompete Period” shall mean the Employment Period and the period beginning on
the Date of Termination and ending upon the second anniversary of the Date of
Termination. “Restricted Territory” shall mean any state or territory of the
United States in which the Company or its Subsidiaries are located or operate,
or is in the process of actively planning to conduct or conducting operations,
as of the Date of Termination of the Employment Period; provided the foregoing
shall not preclude or limit the Executive’s activities relating to Homecare
Homebase so long as such activities do not entail the operation of home health
agencies in the Restricted Area, or any activities approved by written consent
of the Board. Executive acknowledges that the geographic boundaries, scope of
prohibited activities and the time duration are reasonable and are no broader
than are necessary to protect legitimate business interests.


(b)Nonsolicitation. In addition, Executive agrees that, during the Employment
Period and for two years thereafter (the “Nonsolicitation Period”), she shall
not (and shall cause all of her Affiliates not to), directly or indirectly
through another Person (i) induce or attempt to induce any employee of the
Company or any of its Subsidiaries to leave the employ of the Company or any of
its Subsidiaries, or in any way interfere with the relationship between the
Company or any of its Subsidiaries and any employee thereof, (ii) hire (in any
capacity) any Person who was an employee of the Company or any of its
Subsidiaries at any time during the six month period immediately prior to the
date on which such hiring would take place (it being conclusively presumed by
the Parties so as to avoid any disputes under this Section 3(b) that any such
hiring within such six month period is in violation of clause (a) above), (iii)
for so long as Executive has any obligations under Section 3(a) above, call on,
solicit or service any customer, supplier, licensee, licensor or other business
relation of the Company or any of its Subsidiaries in order to induce or attempt
to induce such Person to cease doing business with the Company or any of its
Subsidiaries, (including making any negative statements or communications about
the Company or any of its Affiliates) or (iv) initiate or engage in any
discussions regarding an acquisition of, or Executive’s employment (whether as
an employee, an independent contractor or otherwise) by, any businesses in which
the Company or any of its Subsidiaries within the two (2) year period prior to
the Date of Termination has had or is engaged in discussions, or has requested
or received information, relating to the acquisition of such business by the
Company or any of its Subsidiaries. This paragraph shall not preclude or limit
the Executive’s activities relating to Homecare Homebase so long





--------------------------------------------------------------------------------





as such activities do not entail the operation of home health agencies in the
Restricted Area, or any activities approved by written consent of the Board.


(c)Enforcement. If, at the time of enforcement of Sections 2 or 3 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the Parties agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to Confidential Information, the Parties
agree that money damages would not be an adequate remedy for any breach of this
Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security and without proving damages).
GENERAL PROVISIONS
4.Definitions. For purposes of this Agreement:
“Affiliate” means, as to any Person, any other Person, which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise); provided, however, that
for the purposes of this Agreement Homecare Homebase shall not be deemed an
Affiliate of Executive, the Company, or any of its Affiliates.
“Cause” shall mean (i) dishonesty, fraud, or any act involving moral turpitude
on the Executive’s part in connection with the performance of her duties which
is materially detrimental to the Company or any of its Affiliates, (ii) being
charged (by indictment, information or otherwise) with any criminal violation of
any law or regulation pertaining to health care and/or pharmaceutical services
and products (including, without limitation, laws and regulations pertaining to
reimbursement or coverage by the Medicare program, any state Medicaid program or
any other governmental health care program or by third-party payors, laws
prohibiting kickbacks or false claims, and laws prohibiting fraud or abuse or
fraudulent or abusive activities), (iii) the Executive’s willful and repeated
refusal to follow lawful directives of the Board in a manner that is materially
detrimental to the Company, (iv) the Executive’s intentional or gross neglect of
the performance of her duties as Chief Executive Officer of the Company, (v) the
Executive’s misappropriation of any corporate opportunity, provided the
Executive’s pursuit or referral of an opportunity shall not be improper or
misappropriation if (A) the Executive first presents an opportunity to the
Company and the Company does not express an interest in pursuing it within
thirty (30) days or (B) the Board authorizes the Executive to pursue or refer an
opportunity to another Person or entity, (vi) the Executive’s conviction of a
felony, (vii) a material breach by the Executive of this Agreement, including
but not limited to Sections 2 and 3; provided, Cause shall not exist unless and
until (1) the Executive receives written notice from the Board stating the
Board’s intent to terminate Executive’s employment and such written notice
includes a reasonably detailed explanation of the reasons for such intent and
states the subsection of the Cause definition that the Board believes to be
present, (2) in the circumstances described in clauses (iii), (iv), (v) and
(vii), the Executive shall have fifteen (15) days to cure the alleged default
after written notice by the Board, (3) the Executive may address the Board at a
duly-scheduled meeting of the Board, and shall be able to bring counsel if the
Board chooses to have counsel present at such meeting, at which Company counsel
shall be present at such meeting and (4) the Board votes to authorize a
termination for Cause.





--------------------------------------------------------------------------------





“Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium that relates to the Company or its
Affiliates or their business relations and their respective business activities.
Confidential Information includes, but is not limited to, the following: (i)
internal business information (including information relating to strategic and
staffing plans and practices, business, training, marketing, promotional and
sales plans and practices, cost, rate and pricing structures and accounting and
business methods); (ii) identities and individual requirements of, and specific
contractual arrangements with, the Company’s and its Affiliates’ joint venture
partners, vendors or customers and other business relations and their
confidential information; (iii) trade secrets, know-how, compilations of data
and analyses, techniques, systems, formulae, research, records, reports,
manuals, documentation, models, data and data bases relating thereto; (iv)
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable), (v) intellectual property rights, and (vi) financial information.
“Date of Termination” shall mean the date the Executive’s employment with the
Company terminates regardless of the reason.
“Disability” shall have the meaning defined in the long-term disability
insurance plan of the Company or its Affiliates in which the Executive
participates.
“Executive” means April Anthony.
“Good Reason” shall mean (i) any material reduction in the Executive’s pay or
benefits or failure to provide any compensation or benefit to which the
Executive is entitled other than in connection with a Company-wide reduction in
pay or benefits, or any reduction in Base Salary below $247,000, regardless of
the circumstances, (ii) any relocation of Executive’s primary work site by more
than twenty (20) miles from both Executive’s prior primary work site and
Executive’s primary residence, (iii) a material diminution of the Executive’s
duties, responsibilities or title, or (iv) a material breach by the Company of
this Agreement; provided, that in the circumstances described in (i), (ii),
(iii) and (iv) the Company shall have fifteen (15) days to cure the default
after delivery written notice by the Executive, such written notice to state the
nature of the issue and subsection of the Good Reason definition that the
Executive believes to be present.
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
“Subsidiary” means any corporation or other entity of which the Company owns
securities having a majority of the ordinary voting power in electing the board
of directors or other body having direction over the affairs of such entity
either directly or through one or more subsidiaries.
5.Notices. All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given when delivered personally to the recipient,
one day after being sent to the recipient by reputable overnight courier service
(charges prepaid), upon machine-generated acknowledgement of receipt after
transmittal by facsimile or five days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid. Such
notices, demands and other communications shall be sent to the Company and the
Executive at the address set forth below, or at such address or to the attention
of such other Person as the recipient Party has specified by prior written
notice to the sending Party.





--------------------------------------------------------------------------------





Notices to Executive:
At the most recent contact information on file in the Company’s payroll records.
Notices to the Company:
EHHI Holdings, Inc.
6688 North Central Expressway
Suite 1300
Dallas, TX 75206
Attention: Secretary
With copies (which shall not constitute notice) to:
HealthSouth Corporation
3660 Grandview Parkway, Suite 200
Birmingham, Alabama 35243
Facsimile number: (205) 262-3948
Attention: General Counsel


6.General Provisions


(a)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


(b)Complete Agreement. This Agreement and those other documents expressly
referred to herein and therein embody the complete agreement and understanding
among the Parties and supersede and preempt any prior understandings, agreements
or representations by or among the Parties, written or oral, which may have
related to the subject matter hereof in any way (including, without limitation,
the Existing Employment Agreement).


(c)Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.


(d)Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Company and HLS and their respective successors and assigns; provided that the
rights and obligations of Executive under this Agreement shall not be
assignable. There are no third-party beneficiaries of or to this Agreement.


(e)Choice of Law. The corporate law of the State of Delaware will govern all
issues and questions concerning the relative rights of the Company and its
stockholders. All other issues and questions concerning the construction,
validity and interpretation of this Agreement and the exhibits hereto will be
governed by, and construed in accordance with, the internal laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. All actions





--------------------------------------------------------------------------------





or proceedings arising out of or from or related to this Agreement shall be
litigated in courts having situs in Dallas, Texas. Executive and the Company
hereby consent and submit to the jurisdiction of any local, state or federal
courts located within such county. Executive and the Company hereby waive any
right either may have to transfer or change the venue of any litigation brought
by the other in accordance with the terms of this Section.


(f)Remedies. Each of the Executive and the Company will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The Executive
and the Company agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any Party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement.


(g)Amendment and Waiver. The provisions of this Agreement may be amended only
with the prior written consent of the Company, HLS and Executive, and any
provision of this Agreement may be waived only by the Party waiving compliance.


(h)Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.


(i)Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company and its Affiliates shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Affiliates to the Executive any
federal, state, local or foreign withholding taxes, excise taxes, or employment
taxes (“Taxes”) imposed on Executive with respect to the Executive’s
compensation or other payments from the Company or any of its Affiliates or the
Executive’s ownership interest in HHHH or HLS, including, but not limited to,
wages, bonuses, dividends, the receipt or exercise of stock appreciation rights
and/or the receipt or vesting of restricted stock. Executive shall be solely
responsible for all other taxes, if any, associated with the amounts payable
under this Agreement.


(j)Effectiveness of Agreement and Replacement of Prior Agreements. Upon the
Closing as such term is defined in the Stock Purchase Agreement, (i) this
Agreement shall supersede and replace the Existing Employment Agreement and (ii)
the Existing Employment Agreement shall thereupon be terminated and without any
further force or effect, with no penalty or severance payable to any Person as a
result of such termination. In the event that the Stock Purchase Agreement is
terminated before the Effective Date, this Agreement shall be simultaneously and
automatically terminated, void ab initio and of no further force or effect, and
the Existing Employment Agreement thereupon shall continue in effect in
accordance with its terms.


(k)Termination. Except as otherwise provided herein, this Agreement shall
survive the termination of Executive’s employment with the Company and shall
remain in full force and effect after such termination.


(l)Generally Accepted Accounting Principles; Adjustments of Numbers. Where any
accounting determination or calculation is required to be made under this
Agreement or the exhibits hereto, such determination or calculation (unless
otherwise provided) shall be made in accordance with generally accepted
accounting principles, consistently applied, except that if because of a change
in generally accepted





--------------------------------------------------------------------------------





accounting principles the Company would have to alter a previously utilized
accounting method or policy in order to remain in compliance with generally
accepted accounting principles, such determination or calculation shall continue
to be made in accordance with the Company’s previous accounting methods and
policies. All numbers set forth herein which refer to share prices or amounts
will be appropriately adjusted to reflect stock splits, stock dividends,
combinations of shares and other recapitalizations affecting the subject class
of stock.


(m)Reformation; Specified Employee. The Executive and the Company agree that if
any provision of this Agreement is deemed unenforceable or invalid, it may be
reformed to permit enforcement of the objectionable provision to the fullest
permissible extent. Any provision of this Agreement deemed unenforceable after
modification shall be deemed stricken from this Agreement, with the remainder of
the Agreement being given its full force and effect. Notwithstanding any other
provision with respect to the timing of payments under this Agreement, if, at
the time of the Executive’s termination of employment, the Executive is deemed
to be a “specified employee” (within the meaning of Section 409A(a)(2)(B) of the
Code), and any successor statute, regulation and guidance thereto) of the
Company, then only to the extent necessary to comply with the requirements of
Section 409A of the Code, any payments to which the Executive may become
entitled under this Agreement as a result of the Executive’s termination of
employment which are subject to Section 409A of the Code (and not otherwise
exempt from its application) will be withheld until the first business day of
the seventh month following the Date of Termination, at which time the Executive
shall be paid an aggregate amount equal to six months of payments otherwise due
to the Executive under the terms of or a full lump sum if otherwise due. For
purposes of Section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment. Further, notwithstanding anything
herein, to the extent that the Executive or the Company reasonably believes that
Section 409A of the Code will result in adverse tax consequences to the
Executive as a result of this Agreement, then the Executive and the Company
shall renegotiate this Agreement in good faith in order to minimize or eliminate
such tax consequences and retain the basic after-tax economics of this Agreement
for the Executive to the extent reasonably possible.


(n)No Strict Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.


(o)Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation. Definitions are equally applicable to both
the singular and plural forms of the terms defined, and references to the
masculine, feminine or neuter gender include each other gender.


(p)Resolution of Disputes.


(i)Mediation. No Party shall initiate arbitration or other legal proceedings
against any other Party arising out of or relating in any way to this Agreement,
except that any Party may seek injunctive relief at any time. No such
arbitration or proceeding shall be initiated in respect of Executive’s
employment with the Company or any and all claims that one Party may have
against another Party or its Affiliates until thirty (30) days after written
notice has been given of the specific nature of any purported claim and the
amount of any purported damages. The Parties further agree that if any Party
submits the claim to the American Arbitration Association for nonbinding
mediation prior to the expiration of such thirty (30) day period, no other Party
may institute arbitration or other





--------------------------------------------------------------------------------





legal proceedings against the claimant Party until the earlier of:
(i) completion of nonbinding mediation efforts, or (ii) forty-five (45) days
after the date on which the non-claimant Party receives notice of the claimant
Party’s claim. The mediation shall be conducted in Dallas, Texas or such other
location to which the applicable Parties may agree.


(ii)Arbitration. Except as provided in Section 6(f) or Section 6(p)(iii), any
dispute or controversy between or among the Parties, whether arising out of or
relating to this Agreement, the breach of this Agreement, or otherwise, shall be
settled by arbitration in Dallas, Texas or such other location to which the
applicable Parties may agree administered by the American Arbitration
Association, with any such dispute or controversy arising under this Agreement
being so administered in accordance with its Employment Rules then in effect,
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. Except as
necessary in court proceedings to enforce this arbitration provision or an award
rendered hereunder, or to obtain interim relief, neither a Party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of the Company and Executive. The
Parties acknowledge that this Agreement evidences a transaction involving
interstate commerce. Notwithstanding any choice of law provision included in
this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.


(iii)Enforcement. The Parties agree that the Company and its Affiliates would be
damaged irreparably in the event that any provision of Section 2 or 3 of this
Agreement were not performed in accordance with its terms or were otherwise
breached, and that Executive would be damaged irreparably in the event of
certain conduct by the Company and its Affiliates, and that money damages would
be an inadequate remedy for any such nonperformance or breach. Accordingly, the
Executive and the Company and its successors and permitted assigns shall be
entitled, in addition to other rights and remedies existing in its favor, to
seek an injunction or injunctions to prevent any breach or threatened breach of
any of such provisions and to enforce such provisions specifically (without
posting a bond or other security). Executive, the Company and its Affiliates
agree to submit to the personal jurisdiction of the courts of the State of Texas
in any action by the Company to enforce an arbitration award against Executive
or to obtain interim injunctive or other relief pending an arbitration decision.




Remainder of page intentionally left blank.





--------------------------------------------------------------------------------







In witness whereof, the Parties have caused this Agreement to be executed by
their respective duly authorized officers (as applicable) as of the day and year
first written above.




THE COMPANY:
EHHI HOLDINGS, INC.





By: /s/ April Anthony
      Name: April Anthony
      Title:










THE EXECUTIVE:
By: /s/ April Anthony

      Name: April Anthony








AGREED AND ACCEPTED:


HEALTHSOUTH CORPORATION


By: /s/ Douglas E. Coltharp
      Name: Douglas E. Coltharp
      Title: Executive Vice President and
Chief Financial Officer


    




THOMA CRESSEY FUND VIII, L.P. (for purposes of Sections 6(b) and 6(j) hereof
only)


By:    TC Partners VIII, L.P.
Its:    General Partner


By:    Thoma Cressey Bravo, Inc.
Its:    General Partner


By: /s/ Bryan Cressey
      Name: Bryan Cressey
      Title:









